Exhibit 10.33

Terms of Compensation

 

Name:   Charlie Lesko Title:   Senior Vice President, Sales and Marketing Base
Salary:   290,000 Bonus Plan:   $25,000 one-time net hire date bonus   Eligible
for participation in the company’s Key Manager Incentive Program and Sales
Incentive Plan with combined target payout at 70% of base salary and a maximum
payout of 150% of base salary Equity Awards:   Eligible to participate in the
Amended and Restated AMIS Holdings, Inc. 2000 Equity Incentive Plan.
Health Benefits:   eligible for group insurance program consisting of a
hospital, surgical, major medical, life, dependent life, accidental death
insurance and dental plan, and an annual executive physical 401K:   company
match of 50% of the employee’s first 6% contribution, not to exceed 50% of the
402(g) limit Relocation:   Relocation Assistance from Irvine, California to
Dallas, Texas Severance Payments:   Change of control severance agreement
provides that, in the event that the executive’s employment with the Company is
involuntarily terminated, other than for cause or by reason of the executive’s
death or disability, within ninety days prior to or two years after a change of
control, the Company shall pay to the executive the following benefits:  

•     a lump sum payment in cash equal to the value of his earned but unpaid
annual base salary and other vested but unpaid cash entitlements through the
termination date;

 

•     any other vested benefits earned through the termination date under any
employee benefit plan or arrangement maintained by the Company;

 

•     a cash payment in an amount equal to the sum of nine-twelfths of the
executive’s then-current annual base salary and then-current target bonus;

 

•     a cash payment in an amount equal to the cost to the executive to purchase
COBRA benefits for the eighteen month period after the termination.

  In addition, one-half of the executive’s then-outstanding equity awards will
accelerate and become fully vested.   Should the executive remain in the employ
of the Company as of the day prior to the effective date of the change of
control, the Company will also pay the executive a cash payment equal to
three-twelfths of the executive’s annual base salary in effect immediately prior
to the change of control.